IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

CHRISTOPHER G. WALKER,                   NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-0463

WARDEN CHURCHWELL,

     Respondent.
___________________________/

Opinion filed September 12, 2014.

Petition for Writ of Certiorari -- Original Jurisdiction.

Christopher G. Walker, pro se, Petitioner.

Jennifer Parker, General Counsel, and Barbara Debelius, Assistant General Counsel,
Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

PADOVANO, THOMAS, and ROBERTS, JJ., CONCUR.